Citation Nr: 0511518	
Decision Date: 04/22/05    Archive Date: 05/03/05

DOCKET NO.  97-02 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased (compensable) rating for 
residuals of pulmonary tuberculosis (TB).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel

INTRODUCTION

The veteran had active service from December 1954 to January 
1956.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the 
Newark, New Jersey, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

A Travel Board Hearing was held in November 1999 before 
another veterans law judge (VLJ) who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 
7102 (West 2002).  A transcript of the hearing testimony is 
associated with the claims file.  The VLJ who presided at the 
hearing is no longer at the Board.  In an August 2002 letter, 
the Board informed the veteran of this fact and inquired if 
he desired another hearing.  The claims file reflects no 
record of a response from the veteran, so the case is being 
processed as if a negative reply was received.

In January 2000, the Board remanded the case to the RO for 
additional development.  The RO completed the additional 
development to the extent deemed possible and returned the 
case to the Board for further appellate review.  During the 
further review of this case, the Board determined that 
additional development was necessary and directed that 
development pursuant to regulations then in effect.  See, 
e.g., 38 C.F.R. § 19.9 (2002).  That authority, however, was 
clarified and altered by the Court of Appeals for the Federal 
Circuit's decision in Disabled American Veterans, et al v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(DAV), which held that, in most cases, in the absence of a 
waiver by the claimant, the Board must first refer newly 
developed evidence to the Agency of Original Jurisdiction 
(AOJ).  In August 2003 and in compliance with DAV, and the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq. (West 2002), the Board, remanded the case to 
the RO for additional development.  The RO completed the 
additional development to the extent deemed possible and 
returned the case to the Board for further appellate review.  
The veteran's representative submitted additional argument in 
his behalf in February 2005.

FINDINGS OF FACT

1.  The veteran was hospitalized in September 1955 and 
diagnosed with pleurisy, TB with effusion, right active.  He 
was temporarily retired and transferred to a veterans 
hospital.

2.  The veteran's pulmonary TB was deemed arrested as of 
March 1956, and he was discharged from the veterans hospital 
to outpatient status.  The veteran's discharge diagnosis was, 
TB, pulmonary, chronic reinfection type, minimal, right 
pleural effusion, inactive, asymptomatic Group IV.

3.  The veteran has not manifested active pulmonary TB since 
1956.

4.  The veteran was not diagnosed with far or moderately-
advanced lesions while pulmonary tuberculosis was active.

5.  The preponderance of the medical evidence shows that the 
veteran currently has no disabling residuals of pulmonary TB.

6.  The current respiratory symptoms include pain in the 
right posterior chest and shortness of breath on sudden 
movement and lifting.  Pulmonary function tests (PFTs) reveal 
mild pulmonary obstructive disease.

7.  The veteran's pulmonary TB residuals manifest with no 
active pathology.  The evidence of record does not show 
pulmonary obstructive disease to be caused by or made worse 
by the service-connected pulmonary TB residuals.


CONCLUSION OF LAW

The schedular criteria have not been met for a compensable 
evaluation for pulmonary TB initially entitled before August 
19, 1968.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 
4.96(b), 4.97, and Diagnostic Code (DC) 6723 (2004); Pub. L. 
90-493, § 4(b), Aug. 19, 1968, 82 Stat. 809. 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), became effective 
after the veteran filed his claim in 1994.  The VCAA 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  Regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326 (2003), implement the VCAA.  The 
Secretary of Veterans Affairs has determined that the VCAA is 
applicable to all claims filed before the date of enactment 
and not yet final as of that date.  66 Fed. Reg. 45,629 
(2001); Opinion of The General Counsel (VAOPGCPREC) 7-2003 
(November 19, 2003).  Thus, the VCAA applies to the veteran's 
claim.

The United States Court of Appeals for Veteran Claims' 
decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
held that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits, even if the adjudication occurred prior to the 
VCAA.  Pelegrini, 118 Vet. App. at 119-120.  In this case, 
the initial AOJ decision was made prior to November 9, 2000, 
the date the VCAA was enacted.  Nonetheless, the Board finds 
that any defect with respect to the timing of the VCAA notice 
requirement in this case was not prejudicial to the veteran 
for the reasons specified below. 

First, the RO did not commit error in the initial 
adjudication, as the VCAA notice requirement did not exist at 
that time.  Id.  Second, in a letter dated in February 1995, 
the RO informed the veteran of the specific evidence needed 
to support an application for an increase, and that it should 
be submitted as soon as possible.  Third, the veteran's claim 
remained under continued development during the appeal 
period.  Finally, the veteran was provided a VCAA notice 
letter during the appeal period.

In a letter dated in February 2004 (letter), the RO informed 
the veteran of the VCAA and VA's obligations under the act, 
to include the evidence needed to support his claim for an 
increase.  As to who would obtain what part of the evidence 
needed, the letter informed the veteran of the evidence 
obtained and received by the RO to that date, and that the 
veteran should send any evidence or treatment records not 
already of record as soon as possible.  The letter also 
informed the veteran that, at his option, the RO would obtain 
any private treatment records he identified as related to 
this claim, provided he completed, signed, and returned, the 
enclosed VA Forms 21-4142 to authorize VA to obtain them on 
his behalf.  As noted, the letter also informed the veteran 
to submit any evidence in his possession, especially records 
generated within the prior 12 months.

The Board finds that the letter meets the notice requirements 
of the VCAA.  38 U.S.C.A. § 5103(a) (West 2002); Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 
2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C. § 
5103(c)); 38 C.F.R. § 3.159(b)(1) (2004); VAOPGCPREC 1-2004 
(February 24, 2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Board also finds that any procedural deficiency 
as concerns the timing of the VCAA notice is harmless and has 
not prejudiced the veteran in the pursuit of his claim.

As noted, the veteran's case has been under continued 
development.  Further, the claims file reflects no evidence 
of a response from the veteran to either the letter or the 
December 2004 supplemental statement of the case with 
additional evidence or a request that other identified 
evidence be obtained.  Thus, the Board has clear evidence as 
to how the veteran would respond to a proper notice, albeit 
after the initial adjudication.  See Valiao v. Principi, 17 
Vet. App. 229, 231-32 (2003); Huston v. Principi, 17 Vet. 
App. 195, 203 (2003) ("it is not for the Secretary or this 
Court to predict what evidentiary development may or may not 
result from such notice").  Specifically, the veteran's non-
response reflected that there was no outstanding evidence to 
be obtained.

Accordingly, in light of VCAA notice having been provided, 
and the fact that the veteran has demonstrated by his 
actions, including those after receipt of VCAA notice, that 
there is no missing evidence to be obtained, the Board finds 
that he was not prejudiced in the pursuit of his claim.  
Pelegrini, 18 Vet. App. at 121-22; see also Conway v. 
Principi, 353 F.3d 1369, 1373-74 (Fed. Cir. 2004).

As concerns the duty to assist, the RO obtained the veteran's 
VA treatment records and received the private treatment 
record submitted by the veteran.  Neither the veteran nor his 
representative asserts that there is additional evidence to 
be obtained or that there is a request for assistance that 
has not been acted on.  All records obtained or generated 
have been associated with the claim file.  The Board finds 
that the RO has complied with the duty to assist the veteran 
with the development of his claim.  38 C.F.R. § 3.159(c).

Overview

The veteran was hospitalized in September 1955 and diagnosed 
with pleurisy, TB with effusion, right active.  He was 
temporarily retired and transferred to a veteran's hospital, 
where he was treated.  A March 1956 Narrative Summary 
reflects the veteran's treatment regimen, and that, in March 
1956, in light of all tests showing him to be asymptomatic, 
he was discharged to be followed on an outpatient status.  
His discharge diagnosis was TB, pulmonary, chronic 
reinfection type, minimal, right pleural effusion, inactive, 
asymptomatic Group IV.

A February 1956 rating decision granted service connection 
for pulmonary TB, minimal, chronic, active, tuberculosis with 
pleurisy and effusion with a 100 percent evaluation, 
effective February 1, 1956.  A May 1956 rating decision 
determined the February 1956 rating decision to have 
contained clear and unmistakable error to the extent that it 
did not reflect the veteran's disability as incurred during 
war time.  The December 1956 rating decision determined the 
veteran's TB residuals to be completely arrested as of 
September 18, 1956.  In accordance with the law then in 
effect, the rating decision applied a graduated reduction in 
the veteran's evaluation and reduced his evaluation to zero 
percent as of September 18, 1967, and awarded him the minimum 
statutory allowance.
The veteran's current application for increase was received 
in December 1994.  An April 1996 rating decision denied the 
claim and continued the zero percent evaluation.

Factual background.

The veteran asserts that his pulmonary residuals have 
increased in severity, as reflected by constant pain in his 
right chest and shortness of breath.  In sum, the treatment 
record entries and the several examination reports reflect 
the veteran's history of his disability.  For example, the 
December 1995 VA examination report reflects that the veteran 
complained of sharp, intermittent, right posterior chest pain 
since 1955.  The x-ray report reflects that no infiltrates 
were revealed and contains a handwritten entry of, slight 
hyperinflation, pleural adhesions versus pleural effusion.  
The examination report reflects  that the examiner rendered a 
diagnosis of history of pulmonary TB with pleurisy and 
pleural effusion, inactive times 40 years, complaints of 
sharp, intermittent, right posterior chest pain of 
undetermined etiology.

The March 1997 examination report reflects the veteran 
reported his symptoms and denied any history of persistent 
cough, shortness of breath, hemoptysis, fever, chills, or 
weight loss.  He also reported a history of smoking eight 
cigarettes a day.  Examination revealed decreased breath 
sounds on the right posterior chest, lower one-third.  X-ray 
revealed no infiltrates.  The examiner rendered a diagnosis 
of pleural effusion secondary to TB without recurrence.

The February 1999 VA examination report reflects that the 
veteran complained of pain over the right side, mid-right 
lung, as secondary to his TB residuals.  The veteran reported 
that the pain increased with movement and lifting, that it 
was chronic, and that it had worsened over the prior five or 
six years, and he had shortness of breath on exertion.  He 
also reported that he had quit smoking one and one-half years 
prior to the examination.  A CT scan of the chest showed some 
minimal emphysematous changes within the lungs, which were 
otherwise clear, but no pleural effusion or pleural lesion 
was identified.  PFTs revealed mild airflow obstruction.  The 
examiner rendered a diagnosis of no active TB and mild 
obstructive pulmonary disease, probably not related to TB.

In a November 1999 statement, the veteran referred to the 
handwritten entry on the 1995 x-ray report, the notation of 
decreased breath sounds in the 1997 examination report, and a 
report by his private provider.  The veteran also asserted 
that a VA provider informed him that a 1998 "CAT" scan 
showed emphysema, and he referred to a solitary node which 
should be monitored for growth.  The veteran asserted that 
the evidence showed him to have a chronic respiratory 
condition which was getting worse, and that the doctors' 
opinions were contradictory.

A December 1997 report of F.J.P., M.D., which was submitted 
and received in November 1999, reflects that he reviewed the 
1995 x-rays and observed that they showed no active disease.  
The history he took from the veteran reflects that the 
veteran smoked less than a pack of cigarettes a day.  Dr. P 
noted a January 1997 x-ray which showed some slight 
hyperaeration but no infiltrate, and right pleural adhesion 
versus a pleural effusion.  Physical examination revealed 
slightly diminished breath sounds and some slight tenderness 
at the right base.  Otherwise, the chest was clear.  He 
rendered a diagnostic impression of probable chronic adhesion 
from the veteran's history of tuberculosis pleural effusion.

At the Travel Board Hearing, the veteran related his symptoms 
and essentially repeated what was in his November 1999 
statement.

The September 2000 VA examination report reflects that 
examination showed the chest to be clear.  PFTs revealed mild 
airflow obstruction with no bronchodilator response noted.  
Compared to the 1999 tests, FEV1 had decreased by 10 percent.  
The report noted the March 1998 CT scan which showed clear 
lungs and some small pre-tracheal lymph nodes of no 
significance.  The August 2000 CT scan showed no evidence of 
active disease, and there were no changes compared to the 
1998 examination.  Chest x-ray showed no significant change 
since 1999.  The examiner rendered a diagnosis of history of 
pulmonary TB with residuals of chronic right sided chest pain 
and shortness of breath on exertion.

The January 2003 VA examination report reflects that the 
examiner reviewed the claims file, to include the initial 
diagnosis of TB in the veteran and his treatment during 
active service.  The examiner noted that the veteran's TB was 
determined to have been inactive since 1956.  The veteran 
reported his symptoms of sharp pain in the right posterior 
chest area caused by sudden movement and carrying even small 
objects.  The veteran related that he could walk only three 
to four blocks and climb one flight of stairs slowly.  The 
veteran also reported shortness of breath and pain and 
shortness of breath when walking at a fast pace.  The veteran 
denied any history suggestive of paroxysmal dyspnea, 
orthopnea, or weight loss.  He reported a history of smoking 
one-half pack of cigarettes a day, on and off, for 30 years.  
The report reflects that the veteran reported that he quit 40 
years ago.  Parenthetically, the Board notes 40 years to be 
at odds with the history given in all of the prior reports 
and deems it to be an administrative error.

Physical examination revealed no deformity of the chest wall 
or surgical scars in the chest.  There was minimal tenderness 
in the right infra scapulary area with deep palpation only, 
but there was localized deformity.  Auscultation air entry 
was good bilaterally, and normal breath sounds were heard.  
There were no adventitious sounds heard and no pleural rub.  
No tenderness was elicited on percussion and resonant 
percussion.  PFTs were interpreted as consistent with mild 
chronic obstruction pulmonary disease.  In light of the 
significant smoking history, the report reflects that smoking 
was more likely than not the etiology.  Chest x-ray showed no 
evidence of active pulmonary disease.  The examiner opined 
that, based on the 1998 CT scan, the veteran does not have 
pleural adhesions or pleural fibrosis.  Further, the 
veteran's pulmonary TB is inactive, and the current pulmonary 
obstructive disease is, more likely than not, related to his 
significant smoking history than as a residual from  his 
history of TB.

Applicable law and regulations

Disability evaluations are determined by use of a schedule of 
ratings and are based on average impairment of earning 
capacity.  Separate DCs identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4.  All 
potentially applicable regulations must be applied, Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), including 38 C.F.R. §§ 
4.1, 4.2, and 4.10, which require review of the entire 
history with an emphasis on the effects of disability, 
particularly on limitation of ordinary activity and lack of 
usefulness.  Not all disabilities will show all the specified 
rating criteria but coordination of the rating with 
functional impairment is required.  38 C.F.R. § 4.21.  The 
higher of two evaluations will be assigned if the disability 
more closely approximates the criteria for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  
Consideration may not be given to factors wholly outside the 
rating criteria.  Massey v. Brown, 7 Vet. App. 204, 208 
(1994) (citing Pernorio v. Derwinski, 2 Vet. App. 625, 628 
(1992)).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
present disability level is the primary concern, and past 
medical reports do not take precedence over current findings.  
Id.  The Board considers the applicability of a higher rating 
for the entire period in which the appeal has been pending.  
Id; Powell v. West, 13 Vet. App. 31, 35 (1999).

With regard to the law applicable to evaluations for 
pulmonary tuberculosis, it was found, before August 19, 1968, 
primarily in 38 U.S.C. § 356, which provided:

Any veteran shown to have active tuberculosis which 
is compensable under this chapter, who in the 
judgment of the Administrator has reached a 
condition of complete arrest, shall be rated as 
totally disabled for a period of two years 
following such date of arrest, as 50 per centum 
disabled for an additional period of four years, 
and 30 per centum for a further five years.  
Following far advanced active lesions the permanent 
rating shall be 30 per centum, and following 
moderately advanced lesions, the permanent rating, 
after eleven years, shall be 20 per centum, 
provided there is continued disability, dyspnea on 
exertion, impairment of health, and so forth; 
otherwise the rating shall be 0 per centum.  The 
total disability rating herein provided for the two 
years following a complete arrest may be reduced to 
50 per centum for failure to follow prescribed 
treatment or to submit to examination when 
requested.  This section shall not be construed as 
requiring a reduction of compensation authorized 
under any other provision of this chapter.

Under the above rating scheme, a veteran granted 
service connection for pulmonary tuberculosis was 
compensated for eleven years after the disease was 
arrested--a period during which he or she may have 
had no disability attributable to pulmonary 
tuberculosis.  Following the eleven-year ratings 
while the disease was inactive, the 30 percent 
evaluation was continued if far-advanced lesions 
had developed while the disease was active.  If 
lesions developed while the disease was active, but 
they were only moderately advanced, then a 20 
percent evaluation was assigned if there was actual 
residual disability. Otherwise, a noncompensable 
evaluation was assigned.

In 1968, based, at least in part, on a report by 
the Veterans Advisory Commission on the Veterans 
Benefits System, the relevant portion of which is 
set forth below, Congress changed the rating scheme 
for pulmonary tuberculosis:

RECOMMENDATION NO. 12

The Commission recommends discontinuation of the 
statutory award and graduated ratings for arrested 
tuberculosis with the provision that veterans 
receiving compensation under the present law 
continue to receive payment.

Background to Recommendation

At present, the law (Title 38 U.S.C., Section 
314(q)) provides a minimum rate of disability 
compensation ($67 per month for wartime cases and 
$54 per month for peacetime cases) for veterans 
with service-connected tuberculosis which has 
reached a state of complete arrest.  Section 356 of 
Title 38 U.S.C. Prescribes gradually reduced 
disability ratings for tuberculosis during the 11-
year period after the disease has first become 
arrested.

A minimum rate of compensation for arrested 
tuberculosis has been provided almost continuously 
since 1926.  At that time, tuberculosis was a dread 
disease.  It was believed that few persons 
suffering from the disease could expect to live 
more than 20 years; that even if arrested, the 
disease was almost certain to recur; and that the 
only effective therapy was the "rest cure" followed 
by a slow and progressive course of exercise.  The 
death rate from tuberculosis in the United States 
in 1926 was 74.9 per 100,000 population.  Medical 
authorities believed then that people with arrested 
tuberculosis would never have the strength to meet 
the demands of their previous employment.  The 
employability of persons who had had tuberculosis 
was further curtailed by the popular attitude that 
since the disease was contagious, those suffering 
from it should be avoided.

The grim expectations of 1926 have not been 
realized.  Experience has demonstrated that most 
World War I veterans receiving the minimum rate of 
compensation for arrested tuberculosis had no 
recurrence of the disease.  Furthermore, the causes 
of death for this group closely resembled those of 
the general population.  At present, modern methods 
of medical treatment achieve rapid and stable 
arrest of tuberculosis.  These methods have 
accelerated the decline in the occurrence of the 
disease and have lowered the death rate from 
tuberculosis to a point of relative insignificance.  
In 1965, the death rate from tuberculosis in the 
United States was 3.8 per 100,000 population.  By 
now, the general public has stopped considering 
those who have had tuberculosis as outcasts.

Ordinarily, there is no loss of employability in 
cases of arrested tuberculosis.  Veterans who have 
received modern treatment for the disease are 
generally able to return to their homes with 
assurance of normal industrial acceptance and 
fulltime employment.  Thus, the compensation these 
veterans receive (in the form of a statutory award) 
does not reflect average economic impairment, as 
compensation is intended to do.  Because of this, 
the compensation received by veterans with arrested 
tuberculosis discriminate against all other 
veterans.

The Commission feels that disability ratings for 
all veterans should be related to demonstrable 
physical impairment.  We therefore recommend that 
veterans with tuberculosis should be assigned, a 
100-percent disability rating during the period of 
active disease and for two years thereafter, while 
convalescence takes place.  After this two-year 
period, disability compensation should reflect 
actual economic impairment.  If some degree of 
disability remains, the rating schedule provides 
ample authority and criteria for evaluating and 
compensating for such residual disability.  To 
avoid hardship however, we feel that veterans now 
receiving compensation under the present law should 
continue to receive this payment. [Sic]

Bills to Increase Rates of Compensation Payable to Service-
Connected Disabled Veterans: Hearings Before the Subcommittee 
on Compensation and Pension of the House Committee on 
Veterans' Affairs, 90th Cong. 3434 (1968) (Report of the US 
Veterans Advisory Commission on the Veterans Benefits 
System).

Public Law 90-493, enacted on August 19, 1968, repealed 
section 356 but, in doing so, Congress provided as follows:

The repeals made by subsection (a) of this section 
shall not apply in the case of any veteran who, on 
the date of enactment of this Act, was receiving or 
entitled to receive compensation for tuberculosis 
which in the judgment of the Administrator had 
reached a condition of complete arrest.

Pub. L. 90-493, § 4(b), Aug. 19, 1968, 82 Stat. 809.

In response to Public Law 90-493, VA adopted the following 
regulation:

Rating "protected" tuberculosis cases.  Public Law 
90-493 repealed section 356 of title 38, United 
States Code, which had provided graduated ratings 
for inactive tuberculosis.  The repealed section, 
however, still applies to the case of any veteran 
who on August 19, 1968, was receiving or entitled 
to receive compensation for tuberculosis.  The use 
of the protective provisions of Pub. L. 90-493 
should be mentioned in the discussion portion of 
all ratings in which these provisions are applied.  
For application in rating cases in which the 
protective provisions of Pub. L. 90-493 apply the 
former evaluations pertaining to pulmonary 
tuberculosis are retained in § 4.97.

38 C.F.R. § 4.96(b); 34 Fed. Reg. 5062 (Mar. 11, 1969).

Thus, the 1969 regulation preserved, under DC 6723 (chronic, 
inactive pulmonary tuberculosis diagnosed before August 19, 
1968), the eleven-year ratings for inactive disease, the 30 
percent rating for far-advanced lesions diagnosed while the 
disease was active, the 20 percent rating for moderately-
advanced lesions diagnosed while the disease was active with 
current residual disability, and the noncompensable rating 
otherwise.  See 38 C.F.R. § 4.97, DC 6723 (2004).

The rating scheme for pulmonary tuberculosis put into effect 
on August 19, 1968, was set out in DC 6731 (chronic, inactive 
pulmonary tuberculosis initially evaluated after August 19, 
1968).  Pursuant thereto, a 100 percent evaluation was 
warranted for only one year after the disease became inactive 
and, thereafter, the disease was to be rated on residuals.  A 
100 percent evaluation was warranted for pronounced residuals 
including advanced pulmonary fibrosis, severe ventilatory 
deficit manifested by dyspnea at rest, restriction of chest 
expansion, and pronounced impairment of bodily vigor.  A 60 
percent evaluation was warranted for severe residuals 
including extensive pulmonary fibrosis, severe dyspnea on 
slight exertion confirmed by pulmonary function tests, and 
marked impairment of health.  A 30 percent evaluation was 
warranted for moderate residuals including considerable 
pulmonary fibrosis and moderate dyspnea on slight exertion 
confirmed by pulmonary function tests.  A 10 percent 
evaluation was warranted for any symptomatology definitely 
attributable to pulmonary tuberculosis including pulmonary 
fibrosis and moderate dyspnea on extended exertion.  Only a 
non-compensable evaluation was warranted for healed lesions 
with minimal or no symptoms.

Obviously, the pre-August 19, 1968, rating criteria were more 
favorable than those that went into effect on that day.  
Nonetheless, on August 19, 1968, the veteran's pulmonary TB 
had been diagnosed as inactive, and his rating had been 
reduced to non-compensable more than 10 years earlier.  Had 
he been diagnosed with far- advanced lesions in 1956, or had 
had moderately-advanced lesions in 1956 with continued 
disability, he would have been rated, and would continue to 
be rated, and should be rated currently, under the more 
generous pre-August 19, 1968, rating scheme.  The medical 
evidence of record does not show that to have been the case, 
and thus, he has been rated as non-compensable, with the 
statutory minimum allowance, since.

Should medical evidence show him to manifest any active 
residual of his pulmonary TB, however, he still would be 
entitled to evaluation under the pre-August 19, 1968 
criteria.  The Board finds that the evidence of record shows 
the veteran's mild pulmonary obstructive disease not to be a 
residual of his service-connected pulmonary TB.  38 C.F.R. 
§§ 4.3, 4.7.

The Board notes Dr. P's report and finds that it is not in 
substantive conflict with the January 2003 VA examination.  
First, Dr. P also noted that the chest x-rays showed no 
active disease process and no infiltrate.  Second, the Board 
notes that, while Dr. P recorded the PFT results, he rendered 
no diagnosis as concerned them.  Finally, Dr. P's impression 
of "probable chronic adhesion" due to the veteran's history 
of TB was not definitive and falls short of a clear 
diagnosis.

The January 2003 VA examination report, however, reflects 
that the examiner conducted a comprehensive review of the 
veteran's claims file, to include all of the prior diagnostic 
test results and the veteran's history, and performed a 
physical examination of the veteran.  The examiner then, 
based on the examination findings all of the diagnostic 
tests, and the veteran' smoking history, specifically opined 
that the veteran's mild obstructive pulmonary disease was not 
a residual of his TB but his significant smoking history.  
The Board finds the examiner's opinion to be supported by the 
examination findings and the evidence of record.

The Board may favor the opinion of one competent medical 
expert over that of another, provided the reasons therefor 
are stated.  Winsett v. West, 11 Vet. App. 420, 424-25 
(1998).  The Board has set forth the reasons above.

The veteran and his representative are correct in their 
assertions that the veteran manifests a current respiratory 
disorder, which is mild obstructive pulmonary disease.  They 
evidence of record shows, however, that they are incorrect in 
attributing it to his inactive pulmonary TB.


ORDER

Entitlement to a compensable rating for pulmonary TB 
residuals, entitled before August 19, 1968, is denied.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


